Title: To Thomas Jefferson from John Coalter, 17 July 1825
From: Coalter, John
To: Jefferson, Thomas


Dear Sir.
Chatham
July 17. 1825
My Nephew John Z. Coalter, who is on a visit to me during the vacation of S. Carolina Columbia College, is anxious to see the University of Virginia, for which purpose he goes to Charlottesville—In common with all other young men who visit that place he is also desirous to be permitted to pay his respects to you—I am well aware how heavy a Tax of this kind is imposed on you; yet I see no remedy for it; & having brought if on yourself you must bear it as well as you can—My Nephew, being a backward back woodsman, from missouri, I trust will not be very troublesome to you—With great respect your Obt: ServantJno Coalter